DETAILED ACTION
This is a first office action in response to application no. 17/227,804 filed on April 12, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-18 and 20-22 of U.S. Patent Application no. 16/716,731 to Kopietz et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 , 11, 21 and 22 of Patent Application no. 16/716,731 are drawn to the same invention.  A close look at the instant application will show that representative independent claim 1 of the instant application calls for, a computer-implemented method comprising: transmitting one or more motion vectors to a client, wherein the motion vectors are stored at the client, and wherein the motion vectors correspond to one or more repetitive animations; transmitting an instruction to the client to monitor for input data from a user; transmitting 
Claim 1 of Patent Application no. 16/716,731 calls for similar limitations.  In fact, independent claim 1 of the cited Patent Application no. 16/716,731 calls  for a computer-implemented method, the method comprising: transmitting, from a server, one or more motion vectors to a client receiving, at the client, the one or more motion vectors, wherein the one or more motion vectors are stored at the client; transmitting, from the server, an instruction to the client to monitor for input data; at the client, monitoring for the input data; transmitting, from the server, an instruction to the client to calculate a motion estimate from the input data; at the client, calculating the motion estimate from the input data; transmitting, from the server, an instruction to apply the one or more stored motion vectors to initiate motion in a graphic interface based on the motion estimate before receiving one or more actual motion vectors that indicate actual motion in encoded video in reaction to the input data; and at the client, applying the one or more stored motion vectors to initiate the motion in the graphic interface based on the motion estimate before receiving the one or more actual motion vectors that indicate the actual motion in the encoded video in reaction to the input data.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim 11 of the instant application corresponds to claim 11 of Application no. 16/716,731; 


4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent no. 10,595,041 to Kopietz et al.  

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 and 9 of Patent no. 10,595,041 are drawn to the same invention.  A close look at the instant application will show that representative independent claim 1 of the instant application calls for, a computer-implemented method, the method comprising: transmitting, from a server, one or more motion vectors to a client receiving, at the client, the one or more motion vectors, wherein the one or more motion vectors are stored at the client; transmitting, from the server, an instruction to the client to monitor for input data; at the client, monitoring for the input data; transmitting, from the server, an instruction to the client to calculate a motion estimate from the input data; at the client, calculating the motion estimate from the input data; transmitting, from the server, an instruction to apply the one or more stored motion vectors to initiate motion in a graphic interface based on the motion estimate before receiving one or more actual motion vectors that indicate actual motion in encoded video in reaction to the input data; and at the client, applying the one or more stored motion vectors to initiate the motion in the graphic interface based on the motion estimate before receiving the one or more actual motion vectors that indicate the actual motion in the encoded video in reaction to the input data.
Claim 1 of Patent no. 10,595,041 calls for similar limitations.  In fact, claim 1 of the cited Patent calls for A computer-implemented method for caching motion vectors comprising: transmitting a previously generated motion vector library from a server to a client, wherein the motion vector library is configured to be stored at the client; transmitting an instruction to the client to monitor for input data 
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim 11 of the instant application corresponds to claim 11 Patent no. 10,595,041.

Dependent claims 2-10 and 12-20 are rejected by dependency to independent claims 1 and 11.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig et al. (US Patent no. 9060101).

Regarding 1 and 11, Craig discloses a computer-implemented method for processing motion vectors (See Abstract, and col. 3, lines 32-41), the method comprising: transmitting one or more motion vector to a client wherein the motion vectors correspond to one or more repetitive animations (See Craig col. 1, lines 65-67, col. 2, lines 1-5 and lines 15-22 see animation in col. 4, lines 27-45); receiving, at the client, the previously generated motion vector (See Craig col. 6, lines 8-16 and STB 140 or 1900)  transmitting an instruction to the client to monitor for input data (See Craig col. 6, lines 8-23); transmitting an instruction to the client to calculate a motion estimate from the input data (See Craig col. 11, lines 25-42); at the client, calculating the motion estimate from the input data (See Craig col. 11, lines 25-42); transmitting an instruction to apply the stored motion vector to initiate motion in a graphic interface based on the motion estimate (See Craig col. 4, lines 27-45).

As per claims 2-3 and 12-13, Craig further teaches wherein the one or more motion vectors are game-generated (See Craig col. 9, lines 34-47).

As per claims 4-6 and 14-16, Craig further teaches storing the motion vectors in a library comprising lookup tables (See Craig col. 4, lines 1-11).

As per claims 7 and 17, Craig further teaches pre-generating the motion vectors (See Craig col. 4, lines 43-67).

As per claims 8-10 and 18-20, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.  In addition, Craig further teaches transmitting instructions to the client to disable the application (See Craig col. 20, lines 20-40 and Fig. 19, items 140, 1900 along with keyboard where user command will disable the application as needed).

IN THE EVENT THAT THE APPLICANT IS NOT SATISFIED WITH THE 35 USC 102 REJECTION PROVIDED FOR THE INDEPENDENT CLAIMS, THE EXAMINER IS PROVIDING AN ALTERNATIVE REJECTION BELOW.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craig et al. (US Patent no. 9,060,101) in view of Kikuchi (US Patent Application Publication no. 2010/0248826).


	It is noted that although provides user commands to determine change in the video game state where high resolution graphics are referred to as movable objects (See Craig col. 4, lines 34-45), Craig is silent about the graphic interface.
	However, Kikuchi teaches a computer implemented method including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server as claimed (See Kikuchi [0032]-[0033], [0036] and [0037]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Craig’s method of processing motion vector to incorporate Kikuchi’s step of including a previously generated motion vector to initiate motion in a graphic interface prior to receiving an actual motion vector from the server.  The motivation for performing such a modification in Craig is to be able to control the progress of the game while monitoring the storage status.



As per claims 2-3 and 12-13, the combination of Craig and Kikuchi further teaches wherein the one or more motion vectors are game-generated (See Craig col. 9, lines 34-47).

As per claims 4-6 and 14-16, the combination of Craig and Kikuchi further teaches storing the motion vectors in a library comprising lookup tables (See Craig col. 4, lines 1-11).

As per claims 7 and 17, the combination of Craig and Kikuchi further teaches pre-generating the motion vectors (See Craig col. 4, lines 43-67).

As per claims 8-10 and 18-20, most of the limitations of these claims have been noted in the above rejection of claims 1 and 11.  In addition, the combination of Craig and Kikuchi further teaches transmitting instructions to the client to disable the application (See Craig col. 20, lines 20-40 and Fig. 19, items 140, 1900 along with keyboard where user command will disable the application as needed).

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zalewski et al. (US Patent Application Publication no. 2008/0220867) teaches method and systems for applying gearing effects to action based on input data.
Aman et al. (US Patent Application Publication no. 2007/0279494) teaches automatic event videoing , tracking  and content generation.
Chung et al. (US Patent Application Publication no. 2002/0128065) real time data exchange system.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424